Title: Council of War, 16 June 1757
From: Council of War
To: 

 

[Fort Loudoun, 16 June 1757]

Virginia
At a Council of War held at Fort Loudoun, Thursday, the 16th day of June, at 2 o’clock in the morning, 1757. Colonel George Washington, President

               
                  Captn Thomas Waggener
                 Members
                  Capt. Robt Stewart
               
               
                  Capt. McNeill
                  Captain Gist
               
               
                  Lieutenant Campbell
                  Lt Buckner
               
               
                  Ensign Crawford
                  Ensign Roy
               
               
                  
                  Ensign Russell.
               
            
The Colonel laid before the council a Letter from Capt. Dagworthy, and another which he received from Maj. James Livingston, both dated at Fort Cumberland the 14th Instant; signifying that they had just received intelligence from six cherokee indians who went out upon a Scout with Capt. Spotswood towards Fort Du Quesne; that a large Body of French and Indians, with a train of Artillery, were actually marched from Fort Du Quesne with a design, as they conceived, to make an attempt on Fort Cumberland.
And after laying before them the strength and dispersed situation of the Troops in the pay of the colony—desired their opinion, whether it was most advisable, with what force we cou’d raise immediately, to attempt the relief of Fort Cumberland, or to remain here and endeavour to assemble a sufficient force to put this place in a posture of defence (which is at present not tenable) ’till we should have further Orders how to act?
It was unanimously agreed, that, if the French had crossed the monongahela the 10th instant, as these Indians declare, it is impossible to assemble our dispersed Troops, and march them to Fort Cumberland before the place is infested—That all our forces, supposing their junction practicable, are so inconsiderable, compared with the strength of the Enemy, according to our intelligence, which can admit of no doubt; as a train of artillery is of too great importance to them to risque with a small body of troops; We have great reason to think, that it wou’d be only to expose ourselves to a certain defeat, the consequence of which would inevitably be the leaving this place (the

depositary of all His Majesty’s and countrys Stores of every kind) naked and defenceless: which wou’d be attended with the immediate Evacuation of that part of the country, from whence alone subsistance for any considerable number of Troops cou’d be drawn: which at this juncture wou’d be an irreparable loss and probably be productive of the most fatal consequences to this Colony.
The Colonel likewise desired to know whether the Council judged it most expedient to continue the few troops now at Maidstone, and those dispersed thro’ the little Forts on the South-Branch—or to order them on the Branch, with the country men in that settlement, to the most advantageous post there; whilst their women & children shou’d retire to the interior Settlements—Or to evacuate the whole, and reinforce these troops here, with their united Garrisons?
It is the opinion of the Council that as reinforcing this Garrison is absolutely necessary; the detached enfeebled situation of the Garrisons on the South-Branch must make them fall an easy prey to the Enemy; and that as drawing them all to one place on the Branch would be giving up all that settlement except that place, which (supposing it cou’d be maintained) wou’d by no means be of such consequence as reinforcing this important place—That therefore they ought to be ordered hither immediately.

               
                  Wm Crawford
                  Jno. McNeill
                  G: Washington
               
               
                  Jas Roy
                  Christor Gist
                  Thomas Waggener
               
               
                  Henry Russell
                  Jno. Campbell
                  Robert Stewart
               
               
                  
                  Mordec. Buckner
                  
               
            
